Citation Nr: 1741257	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-11 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic leukemia (CLL), to include as due to herbicide exposure.  

2.  Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Navy from July 1961 to June 1965 and in the United States Air Force from October 1966 to November 1968.  He died in December 2013.  The appellant is the Veteran's surviving spouse, and she is pursuing the appeal as a substituted claimant under the provisions of 38 U.S.C.A. § 5121A (West 2014).  

These matters come to the Board of Veterans' Appeals (Board) from February 2009 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  


FINDINGS OF FACT

1.  The Veteran did not serve on land or in the waters offshore of the Republic of Vietnam during the Vietnam War Era.  

2.  The Veteran served at the Nakhon Phanom Royal Thai Air Force Base in Thailand from mid to late 1968 in his military occupational specialty (MOS) as a metals processing specialist; however, he did not serve in a security position or near the base perimeter, and was not otherwise directly exposed to an herbicide agent during active service.  

3.  CLL did not have onset during active service or within one year of service discharge and is not otherwise etiologically related to active service, to include as due to herbicide exposure.  

4.  Parkinson's disease did not have onset during active service and is not otherwise etiologically related to active service, to include as due to herbicide exposure.  


CONCLUSIONS OF LAW

1.  CLL was not incurred in or aggravated by service, nor is it due to herbicide exposure.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

2.  Parkinson's disease was not incurred in or aggravated by service, nor is it due to herbicide exposure.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including leukemia, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.

Additionally, service connection for certain specified diseases, including CLL and Parkinson's disease, may also be granted on a presumptive basis due to herbicide exposure, provided the disease manifests to a compensable degree within a specified period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

VA will also presume that a veteran who served in Thailand during the Vietnam War Era was exposed to herbicide agents if: (1) the veteran was in the Air Force, (2) the veteran served at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang, and (3) the veteran served as a security policeman, security patrol dog handler, or member of a security police squadron, or otherwise served near a base perimeter, as shown by the veteran's MOS, daily work duties, performance evaluations, or other credible evidence.  See VA Adjudication Procedure Manual (M21-1MR), Part IV, Subpart ii, Chapter 1, Section H, Paragraph 5.a (2016).  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The appellant, as substituted claimant on behalf of the deceased Veteran, claims entitlement to service connection for CLL and Parkinson's disease, to include as due to herbicide exposure.  As discussed below, the preponderance of evidence weighs against the claims on appeal.  

Service personnel records do not document that the Veteran had active service in the Republic of Vietnam or its waters offshore; therefore, the presumption of herbicide exposure in Vietnam is not warranted, and the presumption of service connection based on herbicide exposure in Vietnam does not apply.  See 38 C.F.R. § 3.307.  However, the Board acknowledges that he served at the Nakhon Phanom Royal Thai Air Force Base in Thailand from mid to late 1968 in his MOS as a metals processing specialist.  

The Veteran previously asserted that during active service his MOS as a welder and metal processing specialist at Nakhon Phanom Royal Thai Air Force Base involved work on different aircraft and equipment that was used to spray Agent Orange.  Additionally, he reported that as a welder, he helped build gun towers on the base perimeter and on the flight line.  Finally, he stated that Agent Orange was used to defoliate the base perimeter and that when it rained, the dirt streets on the base became muddy and filled with Agent Orange.  

The Board has considered the lay statements of record asserting exposure to herbicides during active service; however, the evidence does not otherwise show that the Veteran was exposed to herbicides in service, to include his active service at Nakhon Phanom Royal Thai Air Force Base in Thailand.  A March 1968 performance report described his duties as a metals processing specialist as involving heli-arc welding on aircraft and engine parts, repair of equipment, and local manufacture of miscellaneous items of support equipment utilizing heli-arc, metallic arc, and gas welding processes.  

Notably, there is no indication that such duties put the Veteran near or on the base perimeter.  Further, his MOS did not involve service as a security policeman, security patrol dog handler, member of a security police squadron, or other service on or near the base perimeter.  To the extent that he and the appellant asserted that his duties involved service at or near the Air Force Base or exposure to Agent Orange, such statements are inconsistent with, and outweighed by, the additional evidence of record which does not otherwise document that his duties placed him on or near the base perimeter.  Thus, exposure to herbicides in Thailand may not be presumed.  

Moreover, there is no indication that the Veteran was otherwise directly exposed to herbicides while serving in Thailand.  For example, a December 2008 response from the National Personnel Records Center (NPRC) via the Personnel Information Exchange System (PIES) notes that there are no records of exposure to herbicides.  Again, to the extent the lay statements of record assert direct exposure to herbicides, they are inconsistent with and outweighed by the additional probative evidence of record.  In sum, the preponderance of the probative evidence of record does not show that the Veteran was exposed to herbicides, either directly or presumptively, during his active service in Thailand.  

Additionally, the Veteran's CLL and Parkinson's disease are not otherwise shown to have been directly related to active duty.  Service treatment records do not document any complaints, treatment, or diagnosis of CLL or Parkinson's disease.  Of note, an October 1968 separation examination documents normal relevant clinical evaluations.  

Post-service treatment records document that the Veteran was diagnosed with Parkinson's disease in 2005 and CLL in 2011, decades after discharge.  Such evidence weighs against a finding that such conditions first manifested during active service or within one year of service discharge.  Moreover, it is highly probative that such records do not otherwise indicate that the claimed conditions are related to active service.  To the extent that the lay evidence of record asserts that CLL and Parkinson's disease are related to active service, they are of lesser probative value.  

In conclusion, the preponderance of the evidence weighs against the claims.  The appellant's assertion of the existence of a relationship between the cause of the Veteran's death and his service is not probative of a nexus to service as neither she nor the Veteran were shown to be competent to make such a medical determination.  As the preponderance of the evidence is against the claims, there is no reasonable doubt to be resolved and the appeals are denied.  

Finally, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


ORDER

Service connection for CLL is denied.  

Service connection for Parkinson's disease is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


